IN THE SUPREME COURT OF THE STATE OF NEVADA


                NORBERTO MADRIGAL,                                       No. 84010
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                               OD• 11 .21T12
                CLARK; AND THE HONORABLE
                                                                           ELF:Ar 7. A. 13PCMIN
                CRYSTAL ELLER, DISTRICT JUDGE,                          c r.   c s PREMF COUR
                Respondents,                                                    DEP   (CLERi:
                and
                THE STATE OF NEVADA,
                Real Party in Interest.




                                       ORDER DENYING PETITION
                            This original petition seeks a writ of mandamus directing the
                district court to strike the State's untimely return and grant petitioner's
                pretrial petition for a writ of habeas corpus. On July 6, 2021, petitioner
                filed a pretrial habeas petition challenging his indictment for multiple drug-
                related offenses. A stipulated briefing schedule allowed the State until
                September 20, 2021, to file a return. When no return was filed, petitioner
                filed a motion for an order granting his pretrial habeas petition on October
                28, 2021. The State filed a return on November 3, 2021, and a subsequent
                supplement. The State acknowledged missing the filing date, indicating
                that it was due to inadvertence in not putting the matter on the prosecutor's
                calendar. The parties argued their positions at a hearing, and the district
                court denied the motion, finding excusable neglect and no prejudice
                resulting from the late filing.



SUPREME COURT
       OF
     NEVADA

(0) I947A
                             Traditionally, a writ of mandamus is available to compel the
                performance of an act which the law requires as a duty resulting from an
                office or to control a manifest abuse or arbitrary or capricious exercise of
                discretion. NRS 34.160; Round Hill Gen. Improvement Dist. v. Newrnan, 97
                Nev. 601, 603-04, 637 P.2d 534, 536 (1981). A manifest abuse of discretion

                occurs when there is a clearly erroneous interpretation or application of the
                law, and "[a]n arbitrary or capricious exercise of discretion is one founded
                on prejudice or preference rather than reason, or contrary to the evidence
                or established rules of law."        State v. Eighth Judicial Dist. Court

                (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (internal
                quotation marks and citations omitted). "[T]raditional mandamus relief
                does not lie where a discretionary lower court decision results from a mere
                error in judgment." Walker v. Second Judicial Dist. Court, 136 Nev. 678,
                680, 476 P.3d 1194, 1197 (2020) (internal quotation marks omitted). Even
                when the requirements of a traditional writ of mandamus are not met, this
                court may consider advisory mandamus relief "[w]here the circumstances
                establish urgency or strong necessity, or an important issue of law requires
                clarification and public policy is served by this court's exercise of its original
                jurisdiction." Schuster v. Eighth Judi,cial Dist. Court, 123 Nev. 187, 190,
                160 P.3d 873, 875 (2007). It is solely within this court's discretion to issue
                a writ of mandamus. Gathrite v. Eighth Judicial Dist. Court, 135 Nev. 405,
                407, 451 P.3d 891, 893 (2019).
                             Having considered the pleadings and record, we conclude that

                extraordinary relief is not warranted in this case. Petitioner incorrectly
                relies on EDCR 2_25, a rule governing procedures in civil cases.             And

                petitioner has not demonstrated that striking a late return or granting a



SUPREME COURT
        OF
     NEVADA
                                                        2
03) 1947A
                default judgment on a pretrial habeas petition is required by any statute or
                court rule such that the district court manifestly abused or arbitrarily or
                capriciously exercised its discretion in denying petitioner's motion. The
                provisions in NRS Chapter 34 relating to pretrial habeas petitions do not
                specify a time period for filing a return nor do they specify a consequence
                for filing a late return. Nevada Rules of Criminal Practice 9(3), however,
                provides a 10-day period for filing a return to a pretrial habeas petition but
                does not specify any consequence for the failure to file a timely return.'
                Nevada Rules of Criminal Practice 11(1) provides the district court
                discretion to extend or shorten a specified time-period. And Nevada Rules
                of Criminal Practice 8(4) does not mandate, but instead provides the district
                court discretion to treat an opposing party's failure to file an answer as an
                admission. Relying on a Colorado case for the proposition that a "court
                'should not blindly and arbitrarily release a prisoner, not entitled to release,
                because of a late return and answer or even because of total lack of a return
                or answer,' this court has observed "that default judgments in habeas
                corpus proceedings are not available." Warden v. O'Brian, 93 Nev. 211, 212,
                562 P.2d 484, 485 (1977) (quoting Marshall v. Geer, 344 P.2d 440, 442 (Colo.
                1959)).   Aside from civil cases, petitioner has not provided relevant

                authority supporting his position that the district court was required to
                strike the late return or grant the pretrial habeas petition because of the
                late filing. Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is


                      'A provision relating to a habeas corpus petition filed pursuant to
                NRS 34.360 specifies a 45-day period, or a longer period as fixed by the
                court, to file a return and answer to the petition. NRS 34.430(1). No
                consequence is specified for the failure to file a timely return.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                              [petitioner's] responsibility to present relevant authority and cogent
                              argument; issues not so presented need not be addressed by this court.").
                              For these reasons, we
                                            ORDER the petition DENIED.2



                                                                              , C.J.
                                                      Parraguirre


                                                        , J.                                     Sr.J.
                              Herndon




                              cc:   Hon. Crystal Eller, District Judge
                                    Pitaro & Fumo, Chtd.
                                    Attorney General/Carson City
                                    Clark County District Attorney
                                    Eighth District Court Clerk




                                    2 The  Honorable Mark Gibbons, Senior Justice, participated in the
                              decision of this matter under a general order of assignment.



SUPREME       Com'
         OF
      NEVADA
                                                                    4
(0) t 947A



                     ,:••••